Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  April 14, 2015
                                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

  150725(191)(194)                                                                    Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MARKELL VANSLEMBROUCK, Minor, by and                                             Bridget M. McCormack
  through ERIC BRAVERMAN, Conservator,                                                   David F. Viviano
                                                                                    Richard H. Bernstein,
              Plaintiff-Appellee,                                                                      Justices
  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
                                                              SC: 150725
  v                                                           COA: 309680
                                                              Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to exceed the
  page limit restriction for their reply brief is GRANTED. The 25-page reply brief
  submitted on April 1, 2015, is accepted for filing. On further order of the Chief Justice,
  the motion of plaintiff-appellee to strike the reply brief and to recover the costs associated
  with filing the motion is DENIED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               April 14, 2015